Citation Nr: 1431826	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-50 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss in the left ear.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 1990, April 1992 to July 1992, and April 2007 to April 2008.  This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) regional office in Jackson, Mississippi (RO).  The October 2008 rating decision granted service connection for tinnitus and denied service connection for bilateral hearing loss; the February 2009 rating decision granted service connection for hearing loss in the right ear.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss disability in the left ear that is causally related to service.

2.  From the effective date of service connection, the Veteran has been in receipt of a 10 percent rating for tinnitus, which is the maximum schedular rating for the disability, whether tinnitus is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown.

3.  VA audiology evaluations in June 2008 and April 2010 revealed average pure tone thresholds at the relevant frequencies of 20 decibels and 18.75 decibels, respectively, in the right ear, with speech discrimination scores of 92 percent in June 2008 and 94 percent in April 2010; these results translate under Tables VI and VII to level I hearing in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss disability in the left ear are not met.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).   
2.  The criteria for an initial rating higher than 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 3.321(b), 4.1, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

3.  The criteria for the assignment of an initial compensable evaluation for hearing loss in the right ear are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in May 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  

Service connection was subsequently granted for tinnitus by rating decision in October 2008 and service connection was granted for hearing loss in the right ear by rating decision in February 2009.  
Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  The appropriate notice has been given in this case with respect to the increased rating claims on appeal.

In accordance with the requirements of VCAA, the May 2008 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in this letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Additional private evidence was subsequently added to the claims file after the letter.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  VA audiological evaluations were conducted in June 2008 and April 2010.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports obtained in this case are adequate, as they provide audiograms showing the Veteran's hearing acuity.  There is adequate medical evidence of record to make a determination on the service connection and increased rating issues decided in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues decided on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for hearing loss in the left ear. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

There is evidence on file that not all of the Veteran's service treatment records are available.  Service audiograms of record, which are dated in June 1985, November 1989, August 1991, April 2007, and April 2008, are within the VA definition of normal hearing. 

A January 2003 audiogram shows pure tone thresholds from 500 to 4000 hertz in the left ear of 15 decibels or fewer.

The Veteran complained on VA audiological evaluation in June 2008 that he was exposed to acoustic trauma in service.  Audiometric examination revealed pure tone thresholds from 500 to 4000 hertz in the left ear of 25 decibels or lower.  The Maryland CNC word list speech recognition score was 100 percent in the left ear.  The examiner described the Veteran's hearing as clinically normal.    

Private treatment reports dated in May and August 2008 reveal that the Veteran's hearing was grossly intact.  He complained in April 2009 of left ear pain; no hearing loss was found.

Also on file is an August 2009 Memorandum Formal Finding on the Unavailability of Service Records, in which it is noted that despite VA attempts to obtain all service treatment records, records are missing for the period of April 1992 to July 1992 and some records are missing for the period from April 2007 to April 2008.

The Veteran complained on VA audiological evaluation in April 2010 that he was exposed to acoustic trauma in service from generators and weapons fire.  Audiometric examination revealed pure tone thresholds from 500 to 4000 hertz in the left ear of 20 decibels or lower.  The Maryland CNC word list speech recognition score was 94 percent in the left ear.  The examiner described the Veteran's hearing as clinically normal.    

The evidence on file does not support a grant of service connection for hearing loss in the left ear.  Audiological evaluations of the left ear in service and after service discharge are within the VA definition of normal limits, with bilateral pure tone threshold from 500 to 4000 hertz of 25 decibels or fewer.  

Congress specifically limits entitlement for a service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 1131, as well as other relevant statutes, only permitted payment for disabilities existing on and after the date of application for such disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that the structure of these statutes "provided strong evidence of congressional intent to restrict compensation to only presently existing conditions," and VA's interpretation of the law requiring a present disability for a grant of service connection was consistent with the statutory scheme.  Degmetich, 104 F.3d at 1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's interpretation of the provisions of 38 U.S.C.A § 1110 to require evidence of a present disability to be consistent with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a disability).  Simply put, in the absence of proof of present disability, namely hearing loss disability in the left ear, there can be no valid claim. 

The Board has also considered whether left ear hearing loss has been present at any point during the claims period, or shortly before the claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007), and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The record does not contain evidence supporting a finding that the Veteran suffered from a left ear hearing loss disability at any point during the claims period or shortly before filing a claim

Due consideration has been given to the Veteran's statements in support of his claim.  Although the Veteran is competent to report his symptoms, he is not competent to opine that he currently has hearing loss in the left ear due to service.  The Board does not dispute that the Veteran was exposed to acoustic trauma in service; however, as the evidence does not show hearing loss disability due to service, service connection for hearing loss in the left ear is denied. 

In cases, such as the present case, where some of the Veteran's service records are unavailable through no fault of the Veteran, there is a heightened obligation to assist the Veteran in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist the claimant in developing facts pertinent to his claim in a case where service records are presumed destroyed includes the obligation to search for alternative medical records and alternative sources of evidence to substantiate the claim.  Dixon v. Derwinski, 3 Vet. App. 261 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).

In the August 2009 Formal Finding on the Unavailability of Service Records noted above, unsuccessful attempts were made to obtain all of the Veteran's service treatment records.  VA letters to the Veteran informing him of the unavailability of his service treatment records and requesting that he provide any records in his possession were sent in August 2008 and April 2009.  In any event, since the claim for service connection for left ear hearing loss is being denied because there is no current disability, the lack of service medical records is not prejudicial to the Veteran's claim.

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for hearing loss in the left ear, and the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  





Tinnitus

An October 2008 rating decision granted service connection for tinnitus and assigned a 10 percent rating under the criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, effective May 1, 2008.  The Veteran argues that the rating for tinnitus should be higher to reflect the severity of the disability. 

Recurrent tinnitus is evaluated under Diagnostic Code 6260, which provides a maximum rating of 10 percent. Code 6260, which was revised effective June 13, 2003 to clarify existing VA practice, also provides that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) the Federal Circuit affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Citing United States Supreme Court precedent, the Federal Circuit explained that an agency's interpretation of its own regulations was entitled to substantial deference by the courts as long as that interpretation was not plainly erroneous or inconsistent with the regulations.  Smith, 451 F.3d at 1350-51.  Finding that there was a lack of evidence in the record suggesting that VA's interpretation of Diagnostic Code 6260 was plainly erroneous or inconsistent with the regulations, the Federal Circuit concluded that VA's interpretation of a single 10 percent rating being the maximum available for tinnitus was reasonable.  

In view of the foregoing, the Board concludes that Veteran's tinnitus has been assigned the maximum schedular rating available for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, and any claim for initial separate 10 percent ratings for each ear for the tinnitus must be denied. 

As an initial rating case, consideration has been given to "staged ratings" for the condition over the period of time since service connection became effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, from the effective date of service connection on May 1, 2008, the Veteran's tinnitus has been evaluated as 10 percent disabling, which is the schedular maximum authorized under VA regulations.


Hearing Loss in the Right Ear

The Veteran was granted service connection for hearing loss in the right ear by rating decision in February 2009, which assigned an initial noncompensable rating effective May 1, 2008, under Diagnostic Code 6100.  The Veteran timely appealed.  

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

The Veteran complained on VA audiological evaluation in June 2008 of hearing loss and tinnitus.  He had difficulty understanding speech and frequently asked people what was said.  The audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 20 at 2000 Hz, 15 at 3000 Hz, and 20 at 4000 Hz.  The pure tone threshold average was 20.  Speech recognition was 92 percent in the right ear per the Maryland CNC test.  Clinically normal hearing was diagnosed.    

The Veteran complained on VA audiological evaluation in April 2010 of hearing loss and tinnitus.  The audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 25 at 1000 Hz, 20 at 2000 Hz, 15 at 3000 Hz, and 15 at 4000 Hz.  The pure tone threshold average was 18.75.  Speech recognition was 94 percent in the right ear per the Maryland CNC test.  Clinically normal hearing was diagnosed.    

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's right ear hearing acuity, the Board notes that the VA hearing evaluation results in June 2008 and April 2010 translate to hearing level I in the right ear.  As the Veteran is not service connected for hearing loss in the left ear, his hearing in the left ear for rating purposes is level I.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level I in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  

In this case, the Board finds that the rating criteria to evaluate his right ear hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  

The Veteran reported in June 2008 that he had difficulty understanding speech and frequently had to ask what was said.  The Board observes that while the Veteran's hearing impairment in the right ear could affect his daily life and employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  


Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected tinnitus and right ear hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The Veteran's tinnitus has been granted the maximum schedular rating under the rating criteria.  When examined by VA in June 2008 and April 2010, there was no significant impairment due to tinnitus or right ear hearing loss.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board has considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that it has not.  There has been no suggestion of his inability to work based on his service-connected tinnitus and right ear hearing loss.  Therefore, the Board concludes that entitlement to TDIU has not been reasonably raised by the record.

Finally, the Board finds that the preponderance of the evidence weighs against each of the Veteran's claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher initial ratings for the disabilities at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 
ORDER

Service connection for hearing loss in the left ear is denied.

An initial evaluation in excess of 10 percent for tinnitus is denied.

An initial compensable evaluation for hearing loss in the right ear is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


